76 S.E.2d 162 (1953)
238 N.C. 142
CHAMBERS et al.
v.
DALTON et al.
No. 753.
Supreme Court of North Carolina.
June 12, 1953.
Hayes, Hatfield & McClain, Winston-Salem, for plaintiff appellants.
Ratcliff, Vaughn, Hudson, Ferrell & Carter, Winston-Salem, for defendant appellees.
PER CURIAM.
The judgment entered is somewhat novel in that it is decreed that the complaint fails to state a cause of action and at the same time it is adjudged that there is a misjoinder of parties and causes. Shaw v. Barnard, 229 N.C. 713, 51 S.E.2d 295. Be that as it may, the judgment entered must be affirmed. The several causes of action the plaintiffs seek to state are separate and distinct. The only relation of the one to the others is that they are all of the same nature and assert the same general type of grievance. Davis v. Whitehurst, 229 N.C. 226, 49 S.E.2d 394; Burleson v. Burleson, 217 N.C. 336, 7 S.E.2d 706. No one cause affects all the parties to the action. Lucas & Lewis v. North Carolina Bank & Trust Co., 206 N.C. 909, 174 S.E. 301. No one group has any interest in the claims asserted by the others. Therefore, if any cause of action is stated, there is clearly a misjoinder of parties and causes.
The judgment entered in the court below is
Affirmed.